Citation Nr: 1425714	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  12-17 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD).  

2. Entitlement to service connection for traumatic brain injury (TBI).  

3. Enittlement to service connection for a skin rash on the right arm.  

4. Entitlement to service connection for a right knee disability.  

5. Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel	


INTRODUCTION

The Veteran served on active duty from January 2001 to December 2008.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The claim was then transferred to the RO in Winston-Salem, North Carolina, which issued the statement of the case (SOC).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing in February 2013.  A copy of that testimony is of record.  

Although the Veteran initially claimed service connection for a bilateral knee disability, in the February 2013 hearing he clarified that he only sought service connection for a right knee disability, and withdrew the left knee claim.  38 C.F.R. § 20.204.     

The issues of entitlement to service connection for an acquired psychiatric disability, TBI, skin rash on the right arm, and right knee disability, are REMANDED to the RO.  VA will notify the appellant if further action is required.



FINDING OF FACT

During the February 2013 Board hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the issue of entitlement to service connection for a left knee disability was requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the appellant of the appeal for entitlement to service connection for a left knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, during the February 2013 Board hearing, the appellant withdrew the appeal for entitlement to service connection for a left knee disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that appeal and it is dismissed.


ORDER

The appeal for entitlement to service connection for a left knee disability is dismissed.


REMAND

The Veteran has directed the Board towards relevant medical treatment records from the VA Medical Centers (VAMCs) in Puget Sound, Washington and in Fayetteville, North Carolina.  Unfortunately, these treatment records have not been associated with the claims file.  Therefore, they must be obtained upon remand.  
See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran has also testified in the hearing that while on active duty he had been treated at an emergency room for headaches.  There is no record of this incident in his service treatment records (STRs).  The RO should contact the Veteran and attempt to determine when this occurred, and the name of the hospital where the Veteran was treated.  The RO should then attempt to obtain these treatment records.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).  
  	
VA examinations related to the Veteran's claims of entitlement to service connection for a right knee disability and entitlement to service connection for a rash were conducted in August 2009.  Unfortunately, these examiners did not conclude whether it is at least as likely as not that the Veteran's disabilities are attributable to active service, nor did they provide any supporting rationale for such a conclusion.  Therefore, they are not adequate, and new examinations should be conducted upon remand.  See Barr v. Nicholson, 21 Vet. App. 202 (2007).  

The Veteran's claim of entitlement to service connection for PTSD has been denied by the RO because the Veteran did not provide any information related to a stressor.  In his hearing, the Veteran testified that his stressors were experiences of military fire while stationed in Iraq, which caused him to fear for his life.  The Veteran's DD214 does not reflect combat service, although it does reflect that he has been awarded the Iraq Campagin Medal, indicating that he served in Iraq.  Lay testimony may be adequate to corroborate a stressor that is related to "fear of hostile military or terrorist activity" if the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  For purposes of this section, "fear of hostile military or terrorist activity" means that "a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." 75 Fed. Reg. at 39,852.  As the Veteran's testimony of experiencing exposure to arms fire is consistent with his service in Iraq, his stressor is related to fear of hostile military or terrorist activity.  Therefore, further development of the claim may go forward, and a VA examination should be scheduled upon remand.  

As to the Veteran's claim of entitlement to service connection for TBI, the Veteran testified in his hearing that he hit the back of his head inside his vehicle several times during an attack while in Iraq.  He also testified that he has suffered from headaches and memory loss since service.  Therefore, a TBI examination should also be scheduled upon remand.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records for the Veteran from the VA Medical Center (VAMC) in Fayetteville, North Carolina and in Puget Sound, Washington, and all associated outpatient clinics.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2. Contact the Veteran and request that he provide information about when he was treated in an emergency room due to a headache, and the name of that emergency room.  After obtaining the appropriate authorization, use any information provided by the Veteran to request any record of this treatment.  All attempts to obtain these records must be documented in the claims file.  The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 § 505(a), Pub L. 112-154, 126 Stat. 1165  (August 6, 2012) (codified as amended at 38 U.S.C.A. § 5103A(b)(2)(B)  (West 2002 & Supp. 2013)).  

3. After completing the above development, forward the Veteran's entire claims file to appropriate VA examiners to schedule VA examinations regarding PTSD, TBI, a skin rash, and a right knee disability.  The examiners must review the claims file, and indicate in their report that they have done so. The following opinions are requested:

(i) Determine if the Veteran has (or has had at any point during the claim period) a diagnosable psychiatric disability, including whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  For any psychiatric disability present, the examiner is requested to provide as opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's psychiatric disorder was caused by or is otherwise related to service.  

(ii) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a traumatic brain injury that is caused by or is otherwise related to the Veteran's service.    

(iii) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right knee disability is caused by or is otherwise related to the Veteran's service.  

(iv) Whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a rash or other skin disability that is caused by or is otherwise related to the Veteran's service.  

A complete rationale for all opinions requested is required. 

4. After completing all of the above development, readjudicate the issues on appeal (entitlement to service connection for an acquired psychiatric disability to include depression, anxiety, and PTSD: entitlement to service connection for TBI; entitlement to service connection for a  skin rash on the right arm; and entitlement ot service connection for a right knee disability).  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if warranted.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.  R.  POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


